COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00291-CR
                              NO. 02-15-00292-CR


DAVID LEE BURDINE                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
               TRIAL COURT NOS. 1400407D, 1400139D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant David Lee Burdine attempts to appeal from a judgment

convicting him of aggravated robbery with a deadly weapon and a judgment

convicting him of credit card abuse. The trial court’s certifications in each cause

state that this “is a plea-bargain case, and the defendant has NO right of appeal.”

See Tex. R. App. P. 25.2(a)(2). On September 1, 2015, we notified Burdine that

      1
       See Tex. R. App. P. 47.4.
the appeals would be dismissed pursuant to the trial court’s certifications unless

he or any party desiring to continue the appeals filed a response on or before

September 11, 2015, showing grounds for continuing the appeals. See Tex. R.

App. P. 25.2(d), 44.3.    We have not received a response.          Therefore, in

accordance with the trial court’s certifications, we dismiss the appeals. See Tex.

R. App. P. 43.2(f).

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 15, 2015




                                        2